Citation Nr: 1226226	
Decision Date: 07/30/12    Archive Date: 08/03/12	

DOCKET NO.  04-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the VARO in Columbia, South Carolina, that, in part, denied entitlement to service connection for Hepatitis C.  The case was most recently before the Board in April 2011 at which time it was remanded in pertinent part for further development.  The requested action was accomplished and the case has been returned to the Board for appellate review.  

The Board notes the Veteran is in receipt of a permanent and total disability rating for pension purposes.  


FINDING OF FACT

Hepatitis C was not manifested in service, and Hepatitis C is not related to service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 (2002 & Supp. 2011)) redefined VA's duties to notify and assist Veterans in the development of claims.  Regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of benefits once a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the VCAA duty to notify has been satisfied by way of letters sent to the Veteran over the course of the several years this case has been in appellate status.  The Veteran has been informed of what is needed to substantiate his claim by letters dated on periodic occasions between 2002 and 2009.  These letters fully address all required notice elements by informing the Veteran of what evidence is required to substantiate his claim and of his and VA's respective duties for obtaining evidence.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claim.  The RO has obtained the Veteran's service treatment records and post-service treatment records identified by him.  Significantly, it appears that all evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record which would need to be obtained for a fair disposition of the appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded a VA examination pertaining to his claim in June 2011.  The Board finds the June 2011 examination report and etiology opinion to be adequate, as they are predicated on a review of the pertinent medical records and are responsive to the medical question raised in the case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).  

The Board also notes that the Veteran himself indicated in a communication signed in January 2010 that he had no other information or evidence to submit.  He asked that his case be returned to the Board for further appellate consideration.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); DelaCruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements of the VCAA have been met.

Pertinent Law and Regulations

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service, or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

The United States of Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection, a Veteran must show:  (1) The existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 Fd. 3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

The evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy or that his claimed Hepatitis C is related to combat.  As such, the combat rule is not for application.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2011).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all the evidence, including medical evidence, to determine its probative value.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gober v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims that he has Hepatitis C that was "caused by the shots that are received in service."  He states he has not had any other injections or injuries that could have caused his condition "other than those shots.  At the time I entered service they were giving shots with a gun.  There was much blood on the gun that was used on me."  In the alternative, the Veteran's accredited representative stated in September 2011 that the Veteran received treatment in service for a sexually transmitted disease and this could likely be the cause of the Veteran developing Hepatitis C.  

VBA Fast Letter 211B (98-110) (November 30, 1998) lists various risk factors for Hepatitis C, including direct percutaneous exposure such as acupuncture with non-sterile needles.  This list does not include immunization with injectors as a risk factor.  However, this list is not exclusive.  Significantly, VBA Fast Letter 04-13 (June 29, 2004) specifically addressed the relationship between immunization with injectors and Hepatitis C as it relates to service connection.  In this letter, the Acting Director of Compensation & Pension Service noted that an RO decision had erroneously quoted a VA physician who was the chief consultant to the Public Health Strategic Healthcare Group as indicating that anyone inoculated with jet injectors was at risk as having Hepatitis C.  Although the attribution of this quotation was erroneous, the Acting Director concluded that, while most Hepatitis C infections can be accounted for by known modes of transmission such as pre-1992 transfusion and injection drug use, the transmission of the virus that causes Hepatitis C with air gun injectors is "biologically plausible."  She cautioned that it is essential that any physician making such a determination include a full discussion of all modes of transmission, and a rationale as to why the physician believes the air gun was the source of the Veteran's Hepatitis C.  

At the outset, the Board notes that the Veteran has a current diagnosis of Hepatitis C and that laboratory studies done in September 2001 were positive for Hepatitis C.  Therefore, the first element for establishing service connection, evidence of a current disability, has been satisfied.

The Veteran's service treatment records are silent as to any complaints, diagnosis, or treatment for Hepatitis C.  The Veteran was seen on one occasion in November 1974 for a positive gonococcal smear.  At the time of his separation examination in April 1975, the clinical evaluation was entirely normal and the Veteran stated that his health was "good to the best of my knowledge."  There is no evidence of a diagnosis of Hepatitis C until many years after service.

The Board now turns to the salient inquiry of whether or not the Veteran's current Hepatitis C is related to any aspect of his active duty service.

As noted above, the Veteran and his representative contend that the Veteran's current Hepatitis C is related to either the air gun inoculations the Veteran received in service or the sexually transmitted disease the Veteran incurred during active duty service.

Post service medical evidence reflects that at the time of a hospitalization in September 1990 for treatment of an unrelated condition, the Veteran denied intravenous drug abuse (IVDA).  However, a November 2001 evaluation by a professor of medicine reflects that the Veteran "does have a history of multiple recreational drug use including intravenous but has not done this since 1975."  The November 2001 evaluation was done specifically to address treatment for the Veteran's Hepatitis C.

The Veteran was accorded a VA examination in June 2011.  The claims file was reviewed by the examiner.  The examiner noted that Hepatitis C was diagnosed in 1994 when routine blood work was being done on physical examination at a VA facility and that there was no history of chronic liver disease risk factors.  The examiner stated the Veteran denied any risk factors for Hepatitis C when giving his history.  However, the examiner noted that review of the record disclosed the 2001 consultation by the private physician who indicated the Veteran had reported previously using IV drugs.  The VA examiner referred to the Veteran providing a history of multiple recreational drug use to the private physician and opined that the currently diagnosed Hepatitis C was less likely as not caused by or a result of the Veteran's active service.  As a rationale for the opinion, the examiner stated that it was based on review of the medical records.  She remarked that "currently proven causes of Hepatitis C as cited by NIH would favor the Veteran's IVDA history as a source of his Hepatitis C infection."  She noted that while "Hepatitis C can be transmitted as a sexually transmitted disease and the Veteran was treated for gonorrhea during the service, the majority of newly acquired infections have been linked to IVDA.  She also noted that use of jet gun inoculations have not been proven to be a source of Hepatitis C infection."  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  

Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

The Board has carefully considered the Veteran's lay statements.  Although the Veteran is competent to assert that he received air gun inoculations in service and that he had a sexually transmitted disease in service, as a layperson with no medical training, the Board finds that he is not competent to address the etiology of his Hepatitis C as this is a complex medical question and is not capable of lay observation.  As such, the Board finds that the Veteran's lay statements as to the etiology of his current Hepatitis C have far lower probative value than the etiology opinion provided by the June 2011 VA examiner.

With respect to the Veteran's current assertion that he has no history of IV drug use, the Board finds the Veteran to be competent to provide such lay testimony.  However, the Veteran has been inconsistent in his assertions regarding IV drug use.  As noted above, the Veteran reported to a private physician in November 2001, in the course of seeking medical treatment for Hepatitis C, that he had a history of drug abuse years ago that ended in 1975.  However, in the course of seeking VA benefits, as well as in the course of seeking treatment for unrelated conditions, he has denied a history of any type of IV drug use.  Because the statement made to a physician where he admitted IV drug use was made in the course of seeking medical treatment for Hepatitis C, the Board finds this statement has higher probative value than the statements the Veteran has made denying IV drug use, because the statements denying drug use were either made in connection with a claim for VA benefits or in the course of seeking treatment for other, unrelated conditions.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

With regard to the representative's notation that the Veteran was treated on one occasion for a sexually transmitted disease in service, the VA examiner in 2011 addressed this contention and explained that  "currently proven causes of Hepatitis C as cited by NIH would favor the Veteran's IVDA history as a source of his Hepatitis C infection."  She noted that while "Hepatitis C can be transmitted as a sexually transmitted disease and the Veteran was treated for gonorrhea during the service, the majority of newly acquired infections have been linked to IVDA. 

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's Hepatitis C is not related to any incident of his military service.  To the extent that the VA examiner indicated that the most likely method of transmission was IV drug use, even if this drug use began in service, service connection would not be warranted because drug use is considered to be willful misconduct.  See 38 C.F.R. §§ 3.1(m), 3.301(d) (2011).  

In sum, the credible evidence in this case weighs decidedly against any relationship between the incurrence of Hepatitis C and the Veteran's active service.  As such, service connection for Hepatitis C is not in order.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for Hepatitis C is denied.



	                        ____________________________________________
	M. N. HYLAND
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


